ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 	The amendment filed 8/18/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Giancana (#44,706) on 9/8/2022.
The application has been amended as follows:
Claim 1 line 16: "but can see her own reflection" change to -- but can see a reflection of the user in the one-way mirror --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; an on/off switch that is able to establish or interrupt the flow of electricity from the power source to the one or more arrays of lighting elements; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base; and a one-way mirror supported in an opening that passes through the lid, the one-way mirror having an inside surface and an outside surface; wherein when the lid is closed, and the flow of electricity to the one or more arrays of lighting elements is interrupted by the on/off switch, then a user cannot see the cosmetic product in the base through the one-way mirror, but can see a reflection of the user in the one-way mirror; and when the lid is closed, and electricity is flowing to the one or more arrays of lighting elements, then the user is able to see the product in the base through the one-way mirror with respect to claim 1; and 
A cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base; a transparent surface supported in an opening that passes through the lid, the transparent surface having an inside surface and an outside surface; a variable transparency film that is placed onto the outside surface of the transparent surface, a voltage converter, wherein the power source and voltage converter are able to maintain a voltage difference between opposite surfaces of the variable transparency film that is effective to render the film transparent; and an on/off switch that is able to establish or interrupt the flow of electricity from the power source to the variable transparency film and to the one or more arrays of lighting elements with respect to claim 6 as specifically called for in the claimed combinations.
The closest prior art, Muller (US 2,021,015), teaches a cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; an on/off switch that is able to establish or interrupt the flow of electricity from the power source to the one or more arrays of lighting elements; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base; and, the one-way mirror having an inside surface and an outside surface
However, Muller, does not include a one-way mirror supported in an opening that passes through the lid, and wherein when the lid is closed, and the flow of electricity to the one or more arrays of lighting elements is interrupted by the on/off switch, then a user cannot see the cosmetic product in the base through the one-way mirror, but can see a reflection of the user in the one-way mirror; and when the lid is closed, and electricity is flowing to the one or more arrays of lighting elements, then the user is able to see the product in the base through the one-way mirror with respect to claim 1, as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Muller reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokushita (WO 2004017789) and Chung (KR 20170007986) disclose a similar cosmetic container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875